Name: Directive 2003/35/EC of the European Parliament and of the Council of 26 May 2003 providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment and amending with regard to public participation and access to justice Council Directives 85/337/EEC and 96/61/EC - Statement by the Commission
 Type: Directive
 Subject Matter: justice;  EU institutions and European civil service;  economic policy;  management;  environmental policy;  social affairs
 Date Published: 2003-06-25

 Avis juridique important|32003L0035Directive 2003/35/EC of the European Parliament and of the Council of 26 May 2003 providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment and amending with regard to public participation and access to justice Council Directives 85/337/EEC and 96/61/EC - Statement by the Commission Official Journal L 156 , 25/06/2003 P. 0017 - 0025Directive 2003/35/EC of the European Parliament and of the Councilof 26 May 2003providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment and amending with regard to public participation and access to justice Council Directives 85/337/EEC and 96/61/ECTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4), in the light of the joint text approved by the Conciliation Committee on 15 January 2003,Whereas:(1) Community legislation in the field of the environment aims to contribute to preserving, protecting and improving the quality of the environment and protecting human health.(2) Community environmental legislation includes provisions for public authorities and other bodies to take decisions which may have a significant effect on the environment as well as on personal health and well-being.(3) Effective public participation in the taking of decisions enables the public to express, and the decision-maker to take account of, opinions and concerns which may be relevant to those decisions, thereby increasing the accountability and transparency of the decision-making process and contributing to public awareness of environmental issues and support for the decisions taken.(4) Participation, including participation by associations, organisations and groups, in particular non-governmental organisations promoting environmental protection, should accordingly be fostered, including inter alia by promoting environmental education of the public.(5) On 25 June 1998 the Community signed the UN/ECE Convention on Access to Information, Public Participation in Decision-Making and Access to Justice in Environmental Matters (the Ã rhus Convention). Community law should be properly aligned with that Convention with a view to its ratification by the Community.(6) Among the objectives of the Ã rhus Convention is the desire to guarantee rights of public participation in decision-making in environmental matters in order to contribute to the protection of the right to live in an environment which is adequate for personal health and well-being.(7) Article 6 of the Ã rhus Convention provides for public participation in decisions on the specific activities listed in Annex I thereto and on activities not so listed which may have a significant effect on the environment.(8) Article 7 of the Ã rhus Convention provides for public participation concerning plans and programmes relating to the environment.(9) Article 9(2) and (4) of the Ã rhus Convention provides for access to judicial or other procedures for challenging the substantive or procedural legality of decisions, acts or omissions subject to the public participation provisions of Article 6 of the Convention.(10) Provision should be made in respect of certain Directives in the environmental area which require Member States to produce plans and programmes relating to the environment but which do not contain sufficient provisions on public participation, so as to ensure public participation consistent with the provisions of the Ã rhus Convention, in particular Article 7 thereof. Other relevant Community legislation already provides for public participation in the preparation of plans and programmes and, for the future, public participation requirements in line with the Ã rhus Convention will be incorporated into the relevant legislation from the outset.(11) Council Directive 85/337/EEC of 27 June 1985 on the assessment of the effects of certain public and private projects on the environment(5), and Council Directive 96/61/EC of 24 September 1996 concerning integrated pollution prevention and control(6) should be amended to ensure that they are fully compatible with the provisions of the Ã rhus Convention, in particular Article 6 and Article 9(2) and (4) thereof.(12) Since the objective of the proposed action, namely to contribute to the implementation of the obligations arising under the Ã rhus Convention, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and effects of the action, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective,HAVE ADOPTED THIS DIRECTIVE:Article 1ObjectiveThe objective of this Directive is to contribute to the implementation of the obligations arising under the Ã rhus Convention, in particular by:(a) providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment;(b) improving the public participation and providing for provisions on access to justice within Council Directives 85/337/EEC and 96/61/EC.Article 2Public participation concerning plans and programmes1. For the purposes of this Article, "the public" shall mean one or more natural or legal persons and, in accordance with national legislation or practice, their associations, organisations or groups.2. Member States shall ensure that the public is given early and effective opportunities to participate in the preparation and modification or review of the plans or programmes required to be drawn up under the provisions listed in Annex I.To that end, Member States shall ensure that:(a) the public is informed, whether by public notices or other appropriate means such as electronic media where available, about any proposals for such plans or programmes or for their modification or review and that relevant information about such proposals is made available to the public including inter alia information about the right to participate in decision-making and about the competent authority to which comments or questions may be submitted;(b) the public is entitled to express comments and opinions when all options are open before decisions on the plans and programmes are made;(c) in making those decisions, due account shall be taken of the results of the public participation;(d) having examined the comments and opinions expressed by the public, the competent authority makes reasonable efforts to inform the public about the decisions taken and the reasons and considerations upon which those decisions are based, including information about the public participation process.3. Member States shall identify the public entitled to participate for the purposes of paragraph 2, including relevant non-governmental organisations meeting any requirements imposed under national law, such as those promoting environmental protection.The detailed arrangements for public participation under this Article shall be determined by the Member States so as to enable the public to prepare and participate effectively.Reasonable time-frames shall be provided allowing sufficient time for each of the different stages of public participation required by this Article.4. This Article shall not apply to plans and programmes designed for the sole purpose of serving national defence or taken in case of civil emergencies.5. This Article shall not apply to plans and programmes set out in Annex I for which a public participation procedure is carried out under Directive 2001/42/EC of the European Parliament and of the Council of 27 June 2001 on the assessment of the effects of certain plans and programmes on the environment(7) or under Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy(8).Article 3Amendment of Directive 85/337/EECDirective 85/337/EEC is hereby amended as follows:1. in Article 1(2), the following definitions shall be added: "'the public' means: one or more natural or legal persons and, in accordance with national legislation or practice, their associations, organisations or groups;'the public concerned' means: the public affected or likely to be affected by, or having an interest in, the environmental decision-making procedures referred to in Article 2(2); for the purposes of this definition, non-governmental organisations promoting environmental protection and meeting any requirements under national law shall be deemed to have an interest;"2. in Article 1, paragraph 4 shall be replaced by the following:"4. Member States may decide, on a case-by-case basis if so provided under national law, not to apply this Directive to projects serving national defence purposes, if they deem that such application would have an adverse effect on these purposes.";3. in Article 2(3), points (a) and (b) shall be replaced by the following:"(a) consider whether another form of assessment would be appropriate;(b) make available to the public concerned the information obtained under other forms of assessment referred to in point (a), the information relating to the exemption decision and the reasons for granting it.";4. in Article 6, paragraphs 2 and 3 shall be replaced by the following paragraphs:"2. The public shall be informed, whether by public notices or other appropriate means such as electronic media where available, of the following matters early in the environmental decision-making procedures referred to in Article 2(2) and, at the latest, as soon as information can reasonably be provided:(a) the request for development consent;(b) the fact that the project is subject to an environmental impact assessment procedure and, where relevant, the fact that Article 7 applies;(c) details of the competent authorities responsible for taking the decision, those from which relevant information can be obtained, those to which comments or questions can be submitted, and details of the time schedule for transmitting comments or questions;(d) the nature of possible decisions or, where there is one, the draft decision;(e) an indication of the availability of the information gathered pursuant to Article 5;(f) an indication of the times and places where and means by which the relevant information will be made available;(g) details of the arrangements for public participation made pursuant to paragraph 5 of this Article.3. Member States shall ensure that, within reasonable time-frames, the following is made available to the public concerned:(a) any information gathered pursuant to Article 5;(b) in accordance with national legislation, the main reports and advice issued to the competent authority or authorities at the time when the public concerned is informed in accordance with paragraph 2 of this Article;(c) in accordance with the provisions of Directive 2003/4/EC of the European Parliament and of the Council of 28 January 2003 on public access to environmental information(9), information other than that referred to in paragraph 2 of this Article which is relevant for the decision in accordance with Article 8 and which only becomes available after the time the public concerned was informed in accordance with paragraph 2 of this Article.4. The public concerned shall be given early and effective opportunities to participate in the environmental decision-making procedures referred to in Article 2(2) and shall, for that purpose, be entitled to express comments and opinions when all options are open to the competent authority or authorities before the decision on the request for development consent is taken.5. The detailed arrangements for informing the public (for example by bill posting within a certain radius or publication in local newspapers) and for consulting the public concerned (for example by written submissions or by way of a public inquiry) shall be determined by the Member States.6. Reasonable time-frames for the different phases shall be provided, allowing sufficient time for informing the public and for the public concerned to prepare and participate effectively in environmental decision-making subject to the provisions of this Article."5. Article 7 shall be amended as follows:(a) paragraphs 1 and 2 shall be replaced by the following:"1. Where a Member State is aware that a project is likely to have significant effects on the environment in another Member State or where a Member State likely to be significantly affected so requests, the Member State in whose territory the project is intended to be carried out shall send to the affected Member State as soon as possible and no later than when informing its own public, inter alia:(a) a description of the project, together with any available information on its possible transboundary impact;(b) information on the nature of the decision which may be taken,and shall give the other Member State a reasonable time in which to indicate whether it wishes to participate in the environmental decision-making procedures referred to in Article 2(2), and may include the information referred to in paragraph 2 of this Article.2. If a Member State which receives information pursuant to paragraph 1 indicates that it intends to participate in the environmental decision-making procedures referred to in Article 2(2), the Member State in whose territory the project is intended to be carried out shall, if it has not already done so, send to the affected Member State the information required to be given pursuant to Article 6(2) and made available pursuant to Article 6(3)(a) and (b)."(b) paragraph 5 shall be replaced by the following:"5. The detailed arrangements for implementing this Article may be determined by the Member States concerned and shall be such as to enable the public concerned in the territory of the affected Member State to participate effectively in the environmental decision-making procedures referred to in Article 2(2) for the project."6. Article 9 shall be amended as follows:(a) Paragraph 1 shall be replaced by the following:"1. When a decision to grant or refuse development consent has been taken, the competent authority or authorities shall inform the public thereof in accordance with the appropriate procedures and shall make available to the public the following information:- the content of the decision and any conditions attached thereto,- having examined the concerns and opinions expressed by the public concerned, the main reasons and considerations on which the decision is based, including information about the public participation process,- a description, where necessary, of the main measures to avoid, reduce and, if possible, offset the major adverse effects."(b) Paragraph 2 shall be replaced by the following:"2. The competent authority or authorities shall inform any Member State which has been consulted pursuant to Article 7, forwarding to it the information referred to in paragraph 1 of this Article.The consulted Member States shall ensure that that information is made available in an appropriate manner to the public concerned in their own territory.";7. the following Article shall be inserted:"Article 10aMember States shall ensure that, in accordance with the relevant national legal system, members of the public concerned:(a) having a sufficient interest, or alternatively,(b) maintaining the impairment of a right, where administrative procedural law of a Member State requires this as a precondition,have access to a review procedure before a court of law or another independent and impartial body established by law to challenge the substantive or procedural legality of decisions, acts or omissions subject to the public participation provisions of this Directive.Member States shall determine at what stage the decisions, acts or omissions may be challenged.What constitutes a sufficient interest and impairment of a right shall be determined by the Member States, consistently with the objective of giving the public concerned wide access to justice. To this end, the interest of any non-governmental organisation meeting the requirements referred to in Article 1(2), shall be deemed sufficient for the purpose of subparagraph (a) of this Article. Such organisations shall also be deemed to have rights capable of being impaired for the purpose of subparagraph (b) of this Article.The provisions of this Article shall not exclude the possibility of a preliminary review procedure before an administrative authority and shall not affect the requirement of exhaustion of administrative review procedures prior to recourse to judicial review procedures, where such a requirement exists under national law.Any such procedure shall be fair, equitable, timely and not prohibitively expensive.In order to further the effectiveness of the provisions of this article, Member States shall ensure that practical information is made available to the public on access to administrative and judicial review procedures.";8. in Annex I, the following point shall be added:"22. Any change to or extension of projects listed in this Annex where such a change or extension in itself meets the thresholds, if any, set out in this Annex.";9. in Annex II, No 13, first indent, the following shall be added at the end:"(change or extension not included in Annex I)".Article 4Amendment of Directive 96/61/ECDirective 96/61/EC is hereby amended as follows:1. Article 2 shall be amended as follows:(a) the following sentence shall be added to point 10(b):"For the purposes of this definition, any change to or extension of an operation shall be deemed to be substantial if the change or extension in itself meets the thresholds, if any, set out in Annex I.";(b) the following points shall be added:"13. 'the public' shall mean one or more natural or legal persons and, in accordance with national legislation or practice, their associations, organisations or groups;14. 'the public concerned' shall mean the public affected or likely to be affected by, or having an interest in, the taking of a decision on the issuing or the updating of a permit or of permit conditions; for the purposes of this definition, non-governmental organisations promoting environmental protection and meeting any requirements under national law shall be deemed to have an interest;"2. in Article 6(1), first subparagraph, the following indent shall be added:"- the main alternatives, if any, studied by the applicant in outline."3. Article 15 shall be amended as follows:(a) paragraph 1 shall be replaced by the following:"1. Member States shall ensure that the public concerned are given early and effective opportunities to participate in the procedure for:- issuing a permit for new installations,- issuing a permit for any substantial change in the operation of an installation,- updating of a permit or permit conditions for an installation in accordance with Article 13, paragraph 2, first indent.The procedure set out in Annex V shall apply for the purposes of such participation.";(b) the following paragraph shall be added:"5. When a decision has been taken, the competent authority shall inform the public in accordance with the appropriate procedures and shall make available to the public the following information:(a) the content of the decision, including a copy of the permit and of any conditions and any subsequent updates; and(b) having examined the concerns and opinions expressed by the public concerned, the reasons and considerations on which the decision is based, including information on the public participation process.";4. the following Article shall be inserted:"Article 15aAccess to justiceMember States shall ensure that, in accordance with the relevant national legal system, members of the public concerned:(a) having a sufficient interest, or alternatively,(b) maintaining the impairment of a right, where administrative procedural law of a Member State requires this as a precondition;have access to a review procedure before a court of law or another independent and impartial body established by law to challenge the substantive or procedural legality of decisions, acts or omissions subject to the public participation provisions of this Directive.Member States shall determine at what stage the decisions, acts or omissions may be challenged.What constitutes a sufficient interest and impairment of a right shall be determined by the Member States, consistently with the objective of giving the public concerned wide access to justice. To this end, the interest of any non-governmental organisation meeting the requirements referred to in Article 2(14) shall be deemed sufficient for the purpose of subparagraph (a) of this Article. Such organisations shall also be deemed to have rights capable of being impaired for the purpose of subparagraph (b) of this Article.The provisions of this Article shall not exclude the possibility of a preliminary review procedure before an administrative authority and shall not affect the requirement of exhaustion of administrative review procedures prior to recourse to judicial review procedures, where such a requirement exists under national law.Any such procedure shall be fair, equitable, timely and not prohibitively expensive.In order to further the effectiveness of the provisions of this Article, Member States shall ensure that practical information is made available to the public on access to administrative and judicial review procedures.";5. Article 17 shall be amended as follows:(a) paragraph 1 shall be replaced by the following:"1. Where a Member State is aware that the operation of an installation is likely to have significant negative effects on the environment of another Member State, or where a Member State likely to be significantly affected so requests, the Member State in whose territory the application for a permit pursuant to Article 4 or Article 12(2) was submitted shall forward to the other Member State any information required to be given or made available pursuant to Annex V at the same time as it makes it available to its own nationals. Such information shall serve as a basis for any consultations necessary in the framework of the bilateral relations between the two Member States on a reciprocal and equivalent basis.";(b) the following paragraphs shall be added:"3. The results of any consultations pursuant to paragraphs 1 and 2 must be taken into consideration when the competent authority reaches a decision on the application.4. The competent authority shall inform any Member State, which has been consulted pursuant to paragraph 1, of the decision reached on the application and shall forward to it the information referred to in Article 15(5). That Member State shall take the measures necessary to ensure that that information is made available in an appropriate manner to the public concerned in its own territory.";6. an Annex V shall be added, as set out in Annex II to this Directive.Article 5Reporting and reviewBy 25 June 2009, the Commission shall send a report on the application and effectiveness of this Directive to the European Parliament and to the Council. With a view to further integrating environmental protection requirements, in accordance with Article 6 of the Treaty, and taking into account the experience acquired in the application of this Directive in the Member States, such a report will be accompanied by proposals for amendment of this Directive, if appropriate. In particular, the Commission will consider the possibility of extending the scope of this Directive to other plans and programmes relating to the environment.Article 6ImplementationMember States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 25 June 2005 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.Article 7Entry into forceThis Directive shall enter into force on the day of its publication in the Official Journal of the European Union.Article 8AddresseesThis Directive is addressed to the Member States.Done at Brussels, 26 May 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Drys(1) OJ C 154 E, 29.5.2001, p. 123.(2) OJ C 221, 7.8.2001, p. 65.(3) OJ C 357, 14.12.2001, p. 58.(4) Opinion of the European Parliament of 23 October 2001 (OJ C 112, 9.5.2002, p. 125 (E)), Council Common Position of 25 April 2002 (OJ C 170 E, 16.7.2002, p. 22) and Decision of the European Parliament of 5 September 2002 (not yet published in the Official Journal). Decision of the European Parliament of 30 January 2003 and Decision of the Council of 4 March 2003.(5) OJ L 175, 5.7.1985, p. 40. Directive as amended by Directive 97/11/EC (OJ L 73, 14.3.1997, p. 5).(6) OJ L 257, 10.10.1996, p. 26.(7) OJ L 197, 21.7.2001, p. 30.(8) OJ L 327, 22.12.2000, p. 1. Directive as amended by Decision No 2455/2001/EC (OJ L 331, 15.12.2001, p. 1).(9) OJ L 41, 14.2.2003, p. 26.ANNEX IPROVISIONS FOR PLANS AND PROGRAMMES REFERRED TO IN ARTICLE 2(a) Article 7(1) of Council Directive 75/442/EEC of 15 July 1975 on waste(1).(b) Article 6 of Council Directive 91/157/EEC of 18 March 1991 on batteries and accumulators containing certain dangerous substances(2).(c) Article 5(1) of Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources(3).(d) Article 6(1) of Council Directive 91/689/EEC of 12 December 1991 on hazardous waste(4).(e) Article 14 of Directive 94/62/EC of the European Parliament and of the Council of 20 December 1994 on packaging and packaging waste(5).(f) Article 8(3) of Council Directive 96/62/EC of 27 September 1996 on ambient air quality assessment and management(6).(1) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Commission Decision 96/350/EC (OJ L 135, 6.6.1996, p. 32).(2) OJ L 78, 26.3.1991, p. 38. Directive as last amended by Commission Directive 98/101/EC (OJ L 1, 5.1.1999, p. 1).(3) OJ L 375, 31.12.1991, p. 1.(4) OJ L 377, 31.12.1991, p. 20. Directive as last amended by Directive 94/31/EC (OJ L 168, 2.7.1994, p. 28).(5) OJ L 365, 31.12.1994, p. 10.(6) OJ L 296, 21.11.1996, p. 55.ANNEX IIIn Directive 96/61/EC, the following Annex shall be added:"ANNEX VPublic participation in decision-making1. The public shall be informed (by public notices or other appropriate means such as electronic media where available) of the following matters early in the procedure for the taking of a decision or, at the latest, as soon as the information can reasonably be provided:(a) the application for a permit or, as the case may be, the proposal for the updating of a permit or of permit conditions in accordance with Article 15(1), including the description of the elements listed in Article 6(1);(b) where applicable, the fact that a decision is subject to a national or transboundary environmental impact assessment or to consultations between Member States in accordance with Article 17;(c) details of the competent authorities responsible for taking the decision, those from which relevant information can be obtained, those to which comments or questions can be submitted, and details of the time schedule for transmitting comments or questions;(d) the nature of possible decisions or, where there is one, the draft decision;(e) where applicable, the details relating to a proposal for the updating of a permit or of permit conditions;(f) an indication of the times and places where, or means by which, the relevant information will be made available;(g) details of the arrangements for public participation and consultation made pursuant to point 5.2. Member States shall ensure that, within appropriate time-frames, the following is made available to the public concerned:(a) in accordance with national legislation, the main reports and advice issued to the competent authority or authorities at the time when the public concerned were informed in accordance with point 1;(b) in accordance with the provisions of Directive 2003/4/EC of the European Parliament and of the Council of 28 January 2003 on public access to environmental information(1), information other than that referred to in point 1 which is relevant for the decision in accordance with Article 8 and which only becomes available after the time the public concerned was informed in accordance with point 1.3. The public concerned shall be entitled to express comments and opinions to the competent authority before a decision is taken.4. The results of the consultations held pursuant to this Annex must be taken into due account in the taking of a decision.5. The detailed arrangements for informing the public (for example by bill posting within a certain radius or publication in local newspapers) and consulting the public concerned (for example by written submissions or by way of a public inquiry) shall be determined by the Member States. Reasonable time-frames for the different phases shall be provided, allowing sufficient time for informing the public and for the public concerned to prepare and participate effectively in environmental decision-making subject to the provisions of this Annex.(1) OJ L 41, 14.2.2003, p. 26."Statement by the CommissionWith reference to the Commission Work Programme 2003, the Commission confirms its intention to present a proposal for a directive addressing the implementation of the Aarhus Convention in respect of access to justice in environmental matters, which is envisaged for the first quarter of 2003.